El Juez Presidente Sr. Hernández,
emitió la opinión del-tribunal.
Presentada a la Corte de Distrito de Arecibo, por los peticionarios y apelantes arriba expresados, con otros docu-mentos, en 6 de octubre de 1913, escritura pública otorgada *356en el pueblo de Camay a 17 de septiembre anterior, ante el Notario Manuel Paz Urdaz, sobre partición de herencia de los bienes relictos a su fallecimiento por Manuel López Delgado, para que dicha corte le impartiera su aprobación, fué ésta denegada por orden de 8 de diciembre del mismo año, y contra tal orden ha sido interpuesto el presente recurso.
La transcripción de autos ha venido certificada por los abogados de los peticionarios apelantes, o más bien por el Abogado Manuel Paz Urdaz en representación de la firma profesional Largé-Paz.
Al resolver en este día otro recurso de apelación No. 1082, en el caso Eco parte Hernández et al,, procedente de la misma Corte de Distrito de Arecibo, lo hemos desestimado por la razón de que la transcripción de autos debió venir certificada por el secretario de la corte, y no por el abogado de la única parte interesada.
En la opinión que ha servido de fundamento a la resolu-ción expresada, dejamos consignadas las razones que a ella nos llevaron.
A dichas razones nos referimos, y en mérito de ellas, pro-cede desestimar también el presente recurso.

Desestimada la apelación.

■ Jueces concurrentes: Sres. Asociados Wolf, del Toro y Aldrey.